DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Numbering
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In particular, claims 4 and 6 should not have been separated by claim 5 and claims 7 and 11 should not have been separated by claims 6-10.
No change in numbering will be required at this time.
Allowable Subject Matter
Claims 4, 6, 7 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 19 objected to because of the following informalities:  “media access control control element” should be “media access control element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (US 2017/0366998 A1) in view of Kim et. al. (US 2019/.0165847 A1).
Regarding Claim 1, Lee discloses a wireless communication method (Fig. 6 Para 162-171), comprising: 
receiving, by a terminal device, first information transmitted by a network device, wherein the first information is configured to trigger the terminal device to feed back aperiodic N pieces of channel state information (CSI) (Fig. 6 S620 S650 Para 156 164 165 167 “the aperiodic CSI report request indicates M CSI processes, where M exceeds N” where “UE” corresponds to terminal device, where “request” corresponds to trigger Para 166 “the maximum aperiodic CSI calculation or report capability may include the number N (N is an integer greater than 1) of CSI processes that may be calculated simultaneously by the terminal” Para 167 “where M exceeds N”); 
determining, by the terminal device, M CSIs that need to be fed back from the N CSIs according to the first information  and M unused CSI processing capability, M being an integer greater than 0 and less than N (Para 153 155 156 “If the number of total CCs or CSI processes of a triggering set configured for the UE for aperiodic CSI is greater than maximum simultaneous calculation/report capability of the UE (e.g., M>N), the UE may report M CCs/CSI processes of the corresponding triggering set and update maximum N CCs/CSI processes” Para 166 167 “N” corresponds to M.  When no preceding CSI report request is active, the “maximum simultaneous calculation/report capability” corresponds to the unused CSI processing capability); and 
calculating, by the terminal device, payloads of the M CSIs that need to be fed back, respectively (Fig. 6 S630 Para 165 the content of the                                                 CSI corresponds to the payload), and feeding back the M CSIs that need to be fed back (Fig. 6 S630 Para 165 “report” corresponds to feedback)
Kim discloses something Li does not explicitly disclose: first information indicating a physical uplink shared channel (PUSCH) resource to be used when the CSIs are fed back (Abstract “receiving, from the base station, DCI triggering the CSI report, wherein the DCI comprises an index value related to a time at which to transmit the CSI report on a PUSCH” Para 237 242) 
Fig. 6 S610 Para 135 136 193 “one or more CSI resource settings for channel measurement (CM) and interference measurement (IM) are configured through higher layer signaling” Para 194-196)
and each CSI is computed by a CSI processing unit (Para 564 “the UE is equipped with X parallel processors” Para 565)
Therefore it would have been obvious to one skilled in the art at the invention was filed to receive by a terminal device, first information and second information transmitted by a network device, wherein the first information is configured to trigger the terminal device to feed back aperiodic N pieces of channel state information (CSI), and to indicate a physical uplink shared channel (PUSCH) resource to be used when the CSIs are fed back, and the second information is configured to indicate channel measurement and interference measurement resources corresponding to the N CSIs, N being an integer greater than or equal to 2; determine, by the terminal device, M CSIs that need to be fed back from the N CSIs according to the first information, the second information and M CSI processing units currently in an idle state, M being an integer greater than 0 and less than N; and calculate, by the terminal device, payloads of the M CSIs that need to be fed back, respectively, and feeding back the M CSIs that need to be fed back on the PUSCH resource.  The motivation is to report CSI as taught by Kim (Para 2).

Regarding Claim 2, Lee discloses a terminal device (Fig. 6 61 Terminal (UE)) configured to: 
Fig. 6 S620 S650 Para 156 164 165 167), N being an integer greater than or equal to 2 (Para 166 167); and 
determine M CSIs that need to be fed back from the N CSIs according to the first information and M unused CSI processing capability, M being an integer greater than 0 and less than N (Para 153 155 156 166 167); 
calculate payloads of the M CSIs that need to be fed back, respectively (Fig. 6 S630 Para 165), and feed back the M CSIs that need to be fed back (Fig. 6 S640 Para 165)
Kim discloses a terminal device (Fig. 19 1920 UE Para 733), comprising: 
a transceiver (Fig. 19 1923 RF Unit Para 736), a memory (Fig. 19 1922 Memory Para 736) and a processor coupled to the memory (Fig. 19 1921 Processor Para 736): 
the memory storing thereon instructions executable by the processor, wherein the processor is configured to execute the instructions (Para 737)
first information indicating a physical uplink shared channel (PUSCH) resource to be used when the CSIs are fed back (Abstract Para 237 242) 
second information indicating channel measurement and interference measurement resources (Fig. 6 S610 Para 135 136 193-196)
and each CSI is computed by a CSI processing unit (Para 564 565)

Regarding Claim 3, determine at least one first time span for CSI calculation according to the first information, the second information and the M CSI processing Para 249 “Z represents the minimum CSI processing time after receiving CSI triggering DCI and before performing CSI reporting” Para 256 564 “in the case of an A-CSI report trigger for a plurality of N CSI, if the UE is equipped with X parallel processors, and X>=N, the same mechanism as a single CSI report trigger may be used without relaxation” Para 565 “if more than X CSIs are triggered, the UE is unable to complete the calculation for all of the triggered CSIs” Para 566 567.  “Z” corresponds to a first time span for CSI calculation.  The “N CSI” corresponds to the first information and the “X parallel processors the UE is equipped with” corresponds to the M CSI processing units currently in the idle state.  The number of CSIs that are fed back is determined according to the first time span, because it is limited to the total number of CSI that can be calculated within the first time span, which is X. The remaining CSI are not calculated at a later time, they are not calculated at all.)

Regarding Claim 12, Lee discloses calculating priorities of the N CSIs and select sequentially, according to an order of the priorities. M CSIs with highest priorities from the N CSIs as the M CSIs that need to be fed back (Para 160 169 “if the number of CSI processes which are in an activated state or in which the valid reference resource exists is greater than N, the terminal may calculate aperiodic CSI for N CSI processes of higher priorities and transmit the calculated result”  Inherently the priory of each CSI must be processed and further inherently the highest priority CSIs are selected by 

Regarding Claim 14, Kim discloses if a calculation time required for the M CSIs that need to be fed back is longer than a time span between a last symbol of channel measurement and interference measurement resources corresponding to the M CSIs that need to be fed back and a first symbol reported on a PUSCH, the processor is further configured to give up on feeding back the M CSIs that need to be fed back (Para 250 “Z' represents the minimum CSI processing time after receiving CSI-RS about a channel/interference and before performing CSI reporting” Para 259 “the UE drops the A-CSI report for the following cases” Para 261 “the time gap between the last symbol of a CSI-RS resource and the start symbol of the PUSCH is smaller than a reported value of Z”  “Z’” corresponds to a calculation time required for a CSI, the “last symbol of a CSI-RS resource” corresponds to a last symbol of channel measurement and interference measurement resource corresponding to a CSI that needs to be fed back, the “start symbol of the PUSCH” corresponds to a first symbol reported on a PUSCH, and “drops the A-CSI report” corresponds to give up on feeding back the CSI that needs to be fed back.  The examiner notes that since the Z’ corresponds to the minimum time needed to calculate a single CSI, the time to calculate M CSIs must but equal to or greater than Z’.)

Regarding Claim 15, Kim discloses a sum of time spans from detecting a PDCCH to reporting a PUSCH that respectively required for the M CSIs that need to be Para 249 “Z represents the minimum CSI processing time after receiving CSI triggering DCI and before performing CSI reporting” Para 259 “the UE drops the A-CSI report for the following cases” Para 260 “the time gap between the last symbol of the PDCCH and the start symbol of the PUSCH in the slot n is smaller than a reported value of Z”  “Z” corresponds to a sum of time spans from detecting a PDCCH to reporting a PUSCH, and “drops the A-CSI report” corresponds to give up on feeding back the CSI that needs to be fed back.  The examiner notes that since the Z corresponds to the minimum processing time needed between receiving a DCI in the PDCCH and reporting a CSI on the PUSCH, the sum of the time spans from detecting a PDCCH to reporting a CSI on the PUSCH must be equal to or greater than Z.  Likewise, if Z is the minimum time between receiving a DCI in the PDCCH and reporting a CSI on the PUSCH, the time between detecting a DCI on the PDCCH to reporting a CSI on the PUSCH for M CSIs must also be equal to or greater than Z.)

Regarding Claim 16, Kim discloses the first information is configured to indicate a PUSCH time domain resource to be used when the CSIs are fed back, and the PUSCH time domain resource includes: a slot location, a starting symbol and lasting symbol (Abstract Para 233 242 282)

Regarding Claim 17, Kim discloses the second information is configured to indicate channel measurement and interference measurement time domain resources corresponding to the N CSIs, and the channel measurement and interference measurement time domain resources include a slot location, a starting symbol and lasting symbols (Para 583)

Regarding Claim 18, Kim discloses the channel measurement and interference measurement resources indicated by the second information are one type among periodic resources, quasi-periodic resources and aperiodic resources (Para 172 635 640)

Regarding Claim 19, Kim discloses the first information is downlink control information (DCI) (Abstract), and the second information is one of DCI, radio resource control (RRC) dedicated signaling or media access control element (MAC CE) (Para 179 193)

Regarding Claim 20, Lee discloses a network device (Fig. 6 62 Base Station (eNB)) configured: 
transmit first information device, wherein the first information is configured to trigger the terminal device to feed back aperiodic N pieces of channel state information (CSI), N being an integer greater than or equal to 2 and M being an integer greater than 0 and less than N (Fig. 6 S620 S650 Para 156 164-167);
Para 155 156 164 166); and
receive M CSIs fed back the terminal device (Fig. 6 S640 Para 165)
Kim discloses a terminal device (Fig. 19 1910 eNB Para 733), comprising: 
a transceiver (Fig. 19 1913 RF Unit Para 735), a memory (Fig. 19 1912 Memory Para 735) and a processor coupled to the memory (Fig. 19 1911 Processor Para 735): 
the memory storing thereon instructions executable by the processor, wherein the processor is configured to execute the instructions (Para 735)
first information indicating a physical uplink shared channel (PUSCH) resource to be used when the CSIs are fed back (Abstract Para 237 242) 
second information indicating channel measurement and interference measurement resources (Fig. 6 S610 Para 135 136 193-196)
and each CSI is computed by a CSI processing unit (Para 564 565)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416.  The examiner can normally be reached on M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463